UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted February 17, 2006*
                            Decided February 21, 2006

                                     Before

                 Hon. WILLIAM J. BAUER, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2569

DONALD ROBBINS, SR.,                        Appeal from the United States District
    Plaintiff-Appellant,                    Court for the Southern District of
                                            Indiana, Indianapolis Division
      v.
                                            No. 1:04-cv-774-SEB-VSS
TODD LAPPIN,
    Defendant-Appellee.                     Sarah Evans Barker,
                                            Judge.

                                   ORDER

       Donald Robbins, Sr., an Indiana inmate, filed a pro se lawsuit under 42
U.S.C. § 1983, claiming that detective Todd Lappin of the Indianapolis Police
Department (“IPD”) was deliberately indifferent to his requests for medical
attention and used excessive force against him at IPD Headquarters. The district
court granted Lappin’s motion for summary judgment based upon Robbins’s failure
to exhaust his administrative remedies. We affirm but on the merits.


      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2569                                                                    Page 2

        We review de novo the district court’s grant of summary judgment, viewing
all facts and inferences in Robbins’s favor, see Pepper v. Vill. of Oak Park, 430 F.3d
805, 808 (7th Cir. 2005), and may affirm on the merits because the parties
adequately addressed the issues in the district court, see Cardoso v. Robert Bosch
Corp., 427 F.3d 429, 432 (7th Cir. 2005). On August 3, 2003, police officers arrested
Robbins following a tavern brawl and took him to IPD Headquarters where they
turned him over to Detective Todd Lappin. Robbins, who had been drinking for
three days before his arrest, says he requested that Lappin arrange immediate
medical care for a broken wrist, facial lacerations, pulled muscles, and bruises he
claimed he sustained during the fight. Lappin denied his request, finding nothing
visibly wrong with Robbins. Lappin then placed Robbins in an interview room and
handcuffed him to a chain in the floor, where Robbins fell asleep. During the
morning of August 4 Lappin returned to the interview room and, Robbins says,
threatened to beat him up unless he admitted his role in the fight. Robbins refused,
but Lappin did not carry out his threat. That afternoon, less than 24 hours after his
arrival at IPD Headquarters, Robbins was formally charged and moved to Marion
County Jail.

       Exhaustion of administrative remedies is a prerequisite to an inmate’s claim
under § 1983 challenging “prison conditions.” See 42 U.S.C. § 1997e(a); Pozo v.
McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). In this case, Detective Lappin
presented evidence that Marion County Jail had a grievance procedure and that
Robbins did not comply with that procedure prior to filing suit. But Robbins’s
alleged injuries occurred at the local police station, not at Marion County Jail.
Lappin offered no evidence or explanation of how Marion County Jail’s
administrative remedies relate to injuries sustained at IPD Headquarters,
assuming that those headquarters are a “prison” under § 1997e(a). Lappin also
produced no evidence that the IPD itself had a grievance procedure that Robbins
failed to utilize. Thus a question exists concerning exhaustion, but we need not
explore this issue further because summary judgment was correct on the merits.

        Robbins’s § 1983 claim for denial of medical care fails because he produced no
evidence that he suffered from an objectively serious medical condition
necessitating treatment during the few hours he was in Lappin’s custody. A prison
official may be held liable for denying a pretrial detainee medical care only if the
official knew of the detainee’s objectively serious medical condition and ignored it.
Chavez v. Cady, 207 F.3d 901, 904 (7th Cir. 2000). An objectively serious medical
condition is “one that has been diagnosed by a physician as mandating treatment or
one that is so obvious that even a lay person would easily recognize the necessity for
a doctor’s attention.” Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)
(internal quotations and citations omitted).
No. 05-2569                                                                     Page 3

       Lappin’s motion for summary judgment included his sworn observations that
Robbins exhibited no injuries requiring medical attention. In response, Robbins
produced nothing but his own unsworn narrative and unauthenticated medical
records to support his contention that the alleged injuries he sustained in the
tavern brawl required immediate medical attention. This is insufficient to defeat
summary judgment. See Fed. R. Civ. P. 56(e); Payne v. Pauley, 337 F.3d 767, 771
(7th Cir. 2003) (“a party opposing summary judgment may not rest on the
pleadings”). Moreover, even assuming that the unauthenticated medical records
would be admissible at trial, they actually demonstrate that Robbins did not suffer
from an objectively serious medical condition necessitating immediate medical
attention: an x-ray performed on Robbins’s left arm four days after his arrival at
Marion County Jail detected no fractures, and a radiology report from January 2005
shows that Robbins suffers from osteoporosis and “arthritic changes” in both wrists
but notes “no evidence of any acute fracture.” Because prison officials must respond
only to conditions that an objectively reasonable officer would consider serious, see
Davis v. Jones, 936 F.2d 971, 972-73 (7th Cir. 1991), and Robbins produced no
evidence to contradict Lappin’s sworn assessment that Robbins required no medical
attention while at IPD Headquarters, this claims fails.

       Robbins also contends that Lappin violated his rights under the Due Process
Clause of the Fourteenth Amendment by threatening him and applying handcuffs
too tightly to his allegedly broken wrists. There is no general constitutional right
for an arrestee to be free of handcuffs, Soares v. Connecticut, 8 F.3d 917, 922 (2d
Cir. 1993), and Robbins never said he complained to Lappin that his cuffs were too
tight prior to this lawsuit. This claim therefore fails. See Lyons v. City of Xenia,
417 F.3d 565, 576 (6th Cir. 2005) (finding no claim of excessive force for tight
handcuffing where arrestee never told officers of discomfort); Kopec v. Tate, 361
F.3d 772, 780 n.8 (3d Cir. 2004) (collecting cases); see also Proffitt v. Ridgway, 279
F.3d 503, 506 (7th Cir. 2002) (holding that for § 1983 liability to exist defendant
must know of substantial risk of serious harm). Likewise, Robbins admits that,
even though Lappin threatened him, Lappin never injured him or compelled a
confession. Thus, this claim fails as well. See Wilkins v. May, 872 F.2d 190, 195
(7th Cir. 1989) (explaining that although physical or mental coercion that shocks
the conscience may constitute a due process violation mere brow beating without
more does not).

                                                                          AFFIRMED.